DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of Group I (claims 17-32) and Figure in the reply filed on 3/03/2021 is acknowledged. Further it is acknowledged that in the interview, Applicant identified claims 17-24 correspond to the species of figure 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 17 is objected to because of the following informalities:  It reads “least at least one” which appears to be a typo.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 reads, “…the optical detector directed the optical detector configured to …” It’s unclear whether this is a typo, for example missing punctuation, or what directed means in this context or what is doing the directing. This lack of clarity causes the scope of the claim to be indefinite. For the sake of examination, the limitation will be interpreted as reading, “the optical detector, wherein the optical detector is configured to …
Additionally, claim 17 reads, “bulk material stream flows through the tunnel sections. It’s unclear whether this refers to flowing through at least one of the tunnel sections or flows in between the tunnel sections. This lack of clarity causes the scope of the claim to be indefinite. For the sake of examination, it will be interpreted as specifying flowing between the tunnel sections.
Claim 22 reads, “to a longitudinal axis defined by at least one of the tunnel sections by more than 65% of a diffusely reflecting inner side of the at least one tunnel section.” It’s unclear whether “by more than 65% of a diffusely reflecting inner side” refers to describing the direction of the longitudinal axis, and if so is it more specifically describing the “by at least one of the tunnel sections” or is it describing an addition defining aspect of the longitudinal axis. This lack of clarity causes the scope of the claim to be indefinite. Since it’s unclear how “by more than 65% of a diffusely reflecting inner side of the at least one tunnel section” further limits “a longitudinal axis defined by at least one of the tunnel sections,” for the sake of examination limitation will be interpreted as “a longitudinal axis defined by at least one of the tunnel sections.”
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Struckhoff (US 6570177 B1).
Regarding claim 17, Struckhoff teaches a device for investigating bulk material, for impurities, including a bulk material inlet through which the bulk material is supplied to the device in a substantially flat bulk material stream, the device (figure 5) comprising: 
at least two opposing tunnel sections (the left and right hemispheres of 500 in figure 5) configured such that the bulk material stream (528) flows through the tunnel sections; 
a lighting means (508) disposed in combination with at least one of the tunnel sections (left hemisphere of 500) for indirectly illuminating the bulk material stream such that optical radiation does not pass directly from the lighting means to the bulk material stream (column 6, lines 1-13); 
an optical detector (502) configured to view the optical radiation from the bulk material stream (528) through least at least one of the tunnel sections (right hemisphere of 500), such that the optical radiation does not pass directly from the lighting means to the optical detector directed the optical 
an evaluation apparatus (504) responsive to the bulk material data and configured for identifying impurities in the bulk material (column 6, lines 35-40).  

    PNG
    media_image1.png
    995
    1080
    media_image1.png
    Greyscale

Regarding claim 18, Struckhoff teaches the tunnel sections are spaced from each other such that a gap is formed between the tunnel sections, and wherein the bulk material stream falls through the gap (column 7, lines 45-55).  
Regarding claim 20, Struckhoff teaches the lighting means (508) is disposed in combination with both tunnel sections for indirectly illuminating the bulk material stream (column 6, lines 1-13).  
Regarding claim 21, Struckhoff teaches the lighting means (508) is configured such that an inner side of the at least one tunnel section is illuminated to diffusely reflect the optical radiation emitted by the lighting means (column 6, lines 1-13).    
Regarding claim 22, Struckhoff teaches the tunnel sections are configured such that the bulk material stream is in a field of view of the optical detector in a plane perpendicular to a longitudinal axis (the axis through the page) defined by at least one of the tunnel sections by more than 65% of a diffusely reflecting inner side of the at least one tunnel section (figure 5).  
Regarding claim 23, Struckhoff teaches the optical detector is directed toward the bulk material stream through at least one slotted opening (516) in the outside of the at least one tunnel section (figure 5).  
Regarding claim 24, Struckhoff teaches the bulk material inlet (510) is configured such that the tunnel sections on both sides of the bulk material stream each project beyond the bulk material stream by a dimension equal to at least one diameter of a tubular section formed by the tunnel sections (figure 5).  
Claims 17 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cohn (US 20090079970 A1; cited by Applicant)
Regarding claim 17, Cohn teaches a device for investigating bulk material, for impurities, including a bulk material inlet through which the bulk material is supplied to the device in a substantially flat bulk material stream, the device (figures 3 and 5) comprising: 
at least two opposing tunnel sections (200 and 300) configured such that the bulk material stream flows through the tunnel sections (figures 3 and 5; paragraphs 35-36); 
a lighting means (208) disposed in combination with at least one of the tunnel sections (e,g. 300) for indirectly illuminating the bulk material stream such that optical radiation does not pass directly from the lighting means to the bulk material stream (figure 3); 

an evaluation apparatus responsive to the bulk material data and configured for identifying impurities in the bulk material (paragraphs 36 and 55-56).  

    PNG
    media_image2.png
    937
    1133
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    794
    1036
    media_image3.png
    Greyscale

Regarding claim 18, Cohn teaches the tunnel sections are spaced from each other such that a gap is formed between the tunnel sections (200 and 300), and wherein the bulk material stream falls through the gap (figure 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn as applied to claim 18 above, and further in view of Satake (US 5638961 A).
Regarding claim 19, Cohn doesn’t explicitly teach the gap is limited by discs in the tunnel sections that oppose each other and wherein the discs are transparent to light emitted by the lighting means.  
Satake is directed to a similar apparatus and teaches that having a gap limited by transparent plates provides the benefit of preventing dust and the like from entering (column 7, lines 15-25).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohn by adding glass plates to the tunnels such that the gap is limited by discs in the tunnel sections that oppose each other and wherein the discs are transparent to light emitted by the lighting means. A person would be motivated to make this modification to limit dust or other contaminants from entering the tunnels.
Note: While Satake differs from the claim language in teaching “plates” as opposed to “discs,” this difference is merely one of shape, since a disc is a circular plate. This is an obvious variation. For example, see MPEP 2144.04, which reads, “In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)”
Additionally, it is noted that tunnels come in a variety of shapes (see Struckhoff, above, additional prior art, below, and the art from Applicant’s IDS) including having circular cross sections. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that that plate is circular (and therefore a disc) in order to adapt the device to systems with circular cross sections, which provides the benefit of 
Additional Prior Art
US 4350442 A discloses glass sleeve (15)

    PNG
    media_image4.png
    823
    793
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1452
    960
    media_image5.png
    Greyscale

(GB 2165644 A; cited by Applicant) discloses 

    PNG
    media_image6.png
    653
    574
    media_image6.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS L PHILLIPS/              Examiner, Art Unit 2877